Citation Nr: 9920910	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  98-07 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for psoriasis.

2.  Entitlement to a disability rating in excess of 30 
percent for restrictive lung disorder, status post partial 
resection of the right lower lobe, residual of asbestos 
exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1954.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho, dated in January 1998.  That decision denied the 
veteran's claims of entitlement increased ratings for 
psoriasis and restrictive lung disorder, status post partial 
resection of the right lower lobe, residual of asbestos 
exposure.

In his substantive appeal the veteran asserted that psoriasis 
interfered with his hearing.  This assertion could be 
construed as a claim for service connection for hearing loss 
secondary to the service connected skin disease.  This issue 
has not been adjudicated by the RO.  Where the veteran raises 
a claim that has not yet been adjudicated, the proper course 
is to refer that issue to the RO.  Bruce v. West, 11 Vet. 
App. 405 (1998).  This issue is, accordingly, referred to the 
RO for adjudication.


The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDING OF FACT

The veteran's psoriasis is manifested constant itching and 
extensive lesions; it is not manifested by extensive 
exfoliation, crusting, or systemic and nervous 
manifestations, nor is it exceptionally repugnant. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
psoriasis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.10, 4.119, Diagnostic Codes 7806, 
7816 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon review of the record, the Board concludes that the 
veteran's claims for increased disability rating are well 
grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991); see 
also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In 
order to present a well-grounded claim for an increased 
rating of a service connected disability, a veteran need only 
submit his or her competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation.  Proscelle, 2 Vet. App. at 631, 632; see also 
Jones v. Brown, 7 Vet. App. 134 (1994).  Furthermore, it is 
concluded that the veteran's claims for increased ratings 
have been adequately developed for appellate purposes by the 
RO and that a decision may be rendered without the case being 
remanded. 

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (1998).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Although medical reports must be interpreted in light of the 
whole-recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Psoriasis

Rating Criteria

Service connection is presently in effect for psoriasis, 
which has been assigned a 30 percent disability evaluation 
under Diagnostic Code (DC) 7816, which is rated on the 
criteria for eczema under DC 7806.

A 50 percent evaluation is warranted for psoriasis under DC 
7806 where there is ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or if the 
disease is exceptionally repugnant.  A 30 percent evaluation 
applies if the symptoms include constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 10 
percent evaluation is assigned if there is exfoliation, 
exudation, or itching, or if an exposed surface or an 
extensive area is involved.  A noncompensable evaluation 
applies with slight, if any, exfoliation, exudation or 
itching, if on a non-exposed surface or a small area.  38 
C.F.R. § 4.118, Code 7806.

Evidence

The veteran has been treated and examined by the VA for his 
psoriasis since his separation from service.  Examinations 
were performed in July 1957, June 1962, November 1964, 
November 1969, and October 1977.

More recently, in October 1988 the veteran was examined by 
VA.  He was noted to have psoriasis mainly on the elbows, 
knees, and in scattered patches around his trunk and 
extremities.  On examination his skin showed classic 
psoriasis over the elbows, knees, and scattered psoriatic 
plaques over the thighs and lower extremities.  He had 
thickening of most of the fingernails, comparable with 
psoriatic nail involvement; however, he had no joint 
deformities or toe deformities consistent with psoriatic 
involvement of the hand or toe joints.  The pertinent 
diagnosis was psoriasis.

In November 1996 the veteran was noted to have large thick 
erythematous plaques on the elbows, knees and trunk with 
multiple thinner plaques on the trunk, extremities, posterior 
scalp, and ears.

A dermatology consultation was performed in March 1997.  He 
was noted to have multiple deeply erythematous plaques on his 
legs, arms, lower back, and groin.

The veteran was examined by VA in October 1997.  The 
pertinent diagnosis was moderate psoriasis based on the 
examination and veteran's complaints and history.  The 
veteran felt that the rash was present year round ad stayed 
about the same.  He felt that the rash would come and go, but 
it always showed some residua and would worsen later on.  The 
examiner noted that the rash appeared on the veteran's elbows 
as a plaque with a red border around the edges and the middle 
of the plaque was slightly raised, firm, hard, and irregular 
with a white powdery surface.  The lesions at the elbows were 
both about 11 x 4 cm.  Over the dorsal right arm and hand 
there were similar smaller lesions, each one being 1 to 1 1/2 
cm. in width.  One being over the proximal IP joint of the 
right thumb that was red without much plaque and was not 
raised or too firm.  There were a few similar lesions on the 
left arm, but not as many as on the right.  

On the umbilical area, there was a red, slightly raised area 
that was well circumscribed.  It was 2 cm in width and had no 
plaque formation.  It was somewhat thickened but appeared 
stable.  Over the knees there were plaques similar to the 
ones over the elbows, each one over the knees being 15 x 4 
cm, starting at the upper part of the patella and extending 
distally to that in the anterior extremity.  In the region of 
the legs, there were many plaques over the lower legs, 
perhaps worse on the left side, both on the anterior, 
lateral, and posterior sections.  Some of these were mild.  
Others were more significant, up to 1 cm in width and as long 
as 10 cm, with the typical plaque and white powdery surface.  
Others were much smaller and simply red with minimal raised 
areas.  There was no real evidence of excoriation.  On the 
left the lesions extended into the ankle and were more 
prominent there than on the right side.  There were many 
areas of scars, hyperpigmented slightly red raised areas 
without crust throughout the legs.  Some of them were above 
the knees.

The veteran had minimal evidence of psoriasis in the groin 
and perineal areas below the scrotum.  There were simply red 
areas, slightly raised but without crust.  Over the buttocks 
on the lower section, the veteran had patches of crust up to 
3 cm, flat, slightly raised, with well-circumscribed edges 
and the white flaky powdery surface in the middle.  There 
were a few lesions above on the lumbosacral spine, and a few 
on the posterior thighs in the proximal area, that were faint 
and mostly red without plaque formation.  The examiner was 
not able to demonstrate any psoriatic skin lesions or other 
skin lesions over the head or the face.

Treatment records dated in October 1996 noted the veteran's 
report that his psoriasis was the worst it had ever been.  
His seborrheic dermatitis of the scalp was uncontrolled.  The 
psoriasis was noted to be present on the legs and arms.  In 
March 1997 the veteran's lesions were noted to be less scaly, 
but larger and very red.  In November 1997 the veteran was 
noted to have good results with alternating shampoos for his 
seborrheic dermatitis of the scalp.  His legs were red with 
scaling.  His elbows were much less irritated. 

The veteran testified before the RO at a personal hearing in 
September 1998.  He reported that his psoriasis itched very 
badly.  He would scratch and leave scales on the floor so 
that when he was finished it looked like he had scaled a 
fish.  He reported the dry skin in his ears would break lose 
and would sound like an avalanche or rocks rolling in his 
ears.  He reported that he also had it on his groin.  

The veteran was most recently examined by VA in October 1998.  
The examiner noted review of the veteran's outpatient 
treatment records.  The veteran reported that some of his 
lesions were constantly present.  The extent of the rash was 
variable, with the worst episodes occurring usually in the 
winter.  Three weeks earlier the veteran had had significant 
involvement of the face, but that had since markedly 
improved.

The veteran symptoms included pruritus at times.  The typical 
lesion was thick, silvery plaques that were dry.  Psoriatic 
lesions were currently on the elbows and knees.  Some lesions 
were also reported in the gluteal cleft, feet, and hands.  
When present, facial lesions were between the eyebrows as 
well as the nasal labial folds.

On physical examination, the typical psoriatic plaques were 
silvery in appearance and were noted at both dorsal elbow 
areas and measured 10 x 4 cm.  The plaque involving the left 
knee measured 6 x 20 cm.  The right patellar area had a 
lesion of measuring 10 x 7 cm.  There were several scattered, 
at times confluent, lesions less than 1.5 cm in diameter at 
the ankles, wrists, and hands.  Three similar appearing 
lesions were on the abdomen.  Involvement was also noted at 
the umbilicus and gluteal cleft.  The posterior auricular 
area had mild involvement.  There was pitting noted of the 
fingernails.  There was no ulceration or exfoliation present.  
The examiner included color photographs of the veteran. 


Analysis

A 50 percent disability evaluation requires ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant..  A VA outpatient 
treatment record dated in September 1998, does report an 
assessment of psoriatic arthritis.  Such a finding suggests 
the presence of a systemic manifestation of the psoriasis.  
However, it does not appear that any diagnostic studies were 
performed at the time of the outpatient visit.  On the VA 
examination in October 1998, the examiner expressed the 
opinion that the veteran's arthritis was unrelated to 
psoriasis.  X-ray examinations conducted at that time were 
not interpreted as showing psoriatic arthritis.  The other 
evidence, including the veteran's hearing testimony, does not 
show the presence of systemic or nervous manifestations of 
psoriasis.

On the recent VA dermatology examination, the examiner noted 
that there was no ulceration or exfoliation.  The psoriasis 
has not been described as exceptionally repugnant, nor do the 
color photographs taken in October 1998 show such repugnance.  
The veteran has asserted that his skin disease covers his 
entire body.  However, this was not found to be the case on 
the VA examination.  Even if the skin disease covered his 
entire body, that fact alone, would not provide a basis for 
awarding an evaluation in excess of the current 30 percent.  
For a 50 percent evaluation, the veteran's disability would 
have to meet the criteria for that evaluation set out in 
Diagnostic code 7806.  The Board finds that the skin disease 
does not meet the criteria for a 50 percent evaluation.  
Accordingly, an evaluation in excess of 30 percent for 
psoriasis is denied.


ORDER

The claim of entitlement to an increased evaluation for 
psoriasis is denied. 



REMAND

Review of the veteran's claims file reveals that further 
evidentiary development is necessary prior to appellate 
consideration of the merits of the veteran's claim.  The VA 
has a duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a).  The duty to 
assist the veteran in obtaining and developing available 
facts and evidence to support his claim includes obtaining an 
adequate VA examination.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

The fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

The veteran's lung disorder is rated pursuant 38 C.F.R. 
§ 4.97 (1998) according to criteria based upon the results of 
pulmonary function tests.  Review of the October 1998 and 
October 1997 reveals inadequate information reported to apply 
the rating criteria.  The results of the Diffusion Capacity 
of the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB) and maximum oxygen consumption in terms of 
ml/kg/min (with cardiorespiratory limit) tests are not of 
record and are among the specific criteria for the rating of 
a respiratory disorder.  There do not appear to be specific 
findings regarding the presence of cor pulmonale (right heart 
failure) right ventricular hypertrophy, or pulmonary 
hypertension.

The veteran's claim is therefore remanded to the RO for 
further evidentiary development.


1.  The veteran should be requested to 
furnish information as to any treatment 
he has received for a pulmonary condition 
since October 1998.  The RO should then 
take all necessary steps to obtain those 
records and associate them with the 
claims folder.

The veteran should be afforded a VA 
pulmonary examination to determine the 
current status of the veteran's 
restrictive lung disorder, status post 
partial resection of the right lower 
lobe, residuals of asbestos exposure.  
The examiner should review the claims 
folder before completing the examination.  
A pulmonary function test addressing all 
required rating criteria should be 
performed.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


While this case is in remand status, the veteran is free to 
submit additional evidence and argument on the questions at 
issue.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

